89 F.3d 829
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Allen PORTER, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 95-8120.
United States Court of Appeals,Fourth Circuit.
Submitted May 14, 1996.Decided June 13, 1996.

George Allen Porter, Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
George Allen Porter appeals from a district court decision, issued after remand, granting summary judgment in favor of Respondent.   We have reviewed the district court opinion and find no reversible error.   Therefore, we affirm substantially on the reasoning of the district court.   Porter v. Murray, No. CA-94-433-AM (E.D.Va. Nov. 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.